 1

 2

 3

 4

 5

 6

 7                                      UNITED STATES DISTRICT COURT
 8                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10       MICHAEL EARL SCOTT,                               No. 2:12-cv-2326 KJM AC P
11                         Plaintiff,
12             v.                                          ORDER
13       TIM VIRGA, et al.,
14                         Defendants.
15

16            Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

17   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

18   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19            On March 18, 2019, the magistrate judge filed findings and recommendations, which were

20   served on all parties and which contained notice to all parties that any objections to the findings

21   and recommendations were to be filed within twenty-one days. ECF No. 78. After being granted

22   an extension of time (ECF No. 80), plaintiff filed timely objections to the findings and

23   recommendations (ECF No. 81).

24            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

26   findings and recommendations to be supported by the record and by proper analysis.1

27
     1
       The court modifies the sentence beginning at page 13, line 10, of the findings and
28   recommendations, to read as follows: However, the Court also explicitly noted that “The Clause
                                                     1
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed March 18, 2019 (ECF No. 78), are adopted
 3   with modification in this order.
 4          2. Plaintiff’s motion for summary judgment (ECF No. 72) is denied.
 5          3. Defendants’ motion for summary judgment (ECF No. 73) is granted.
 6          4. Judgment is entered for the defendants.
 7          5. The clerk of the court is directed to close this case.
 8   DATED: February 5, 2020.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     does not bar admission of a statement so long as the declarant is present at trial to defend or
27   explain it. The Clause also does not bar the use of testimonial statements for purposes other than
     establishing the truth of the matter asserted[,]” id. at 59 n.9 (citing Tennessee v. Street, 471 U.S.
28   409, 414 (1985)), which was the exception relied on by the trial court in plaintiff’s case.
                                                          2
